Citation Nr: 0914137	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 2, 2003, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1941 until June 1945.  The veteran 
died in 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board has granted the appellant's motion to advance this 
case on the Board's docket due to her advanced age and 
deteriorating health. 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).

The Board notes that this matter was remanded in June 2008 so 
that the claim of clear and unmistakable error (CUE) in the 
January 1968 rating decision, which first denied the 
appellant's claim for DIC benefits, could be decided in the 
first instance by the RO.  The RO issued a rating decision on 
this issue in February 2009.  That issue has not been 
appealed.  The only remaining issue before the Board is 
whether an earlier effective date is warranted on a basis 
other than CUE.


FINDINGS OF FACT

1. The January 1968 and January 1999 RO decisions denied 
service connection for the cause of the Veteran's death, and 
the appellant did not initiate an appeal.

2. On January 3, 2003, the RO received a request from the 
appellant's representative requesting a review of the file 
and claiming that service connection for the Veteran's death 
is warranted.

3. A formal or informal claim for service connection for the 
cause of the Veteran's death was not received between the 
date of the notification of the January 1999 decision and the 
request to reopen this claim received on January 3, 2003.


CONCLUSION OF LAW

The requirements for an effective date prior to January 3, 
2003, for the grant of service connection for the cause of 
the Veteran's death have not been met. 
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts for the effective date issue are not in 
dispute.  The appellant essentially contends that she is 
entitled to an effective date back to the date of the 
Veteran's death, rather than the date of receipt of the 
present claim.  She contends that she filed an earlier claim, 
at the time of the Veteran's death, which should have been 
granted, so the effective date should be the date of death.   

A review of the evidence of record reveals that the appellant 
initially filed a claim for service connection for the cause 
of the Veteran's death in December 1967, immediately 
following his death.  That claim was denied in the January 
1968 rating decision.  In October 1998, the appellant filed 
her claim for Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  The January 1999 letter notified 
her of the denial of this claim and provided information as 
to her appellate rights.  The claims file contains no 
indication that a notice of disagreement or an appeal was 
filed. Therefore those are final decisions. 38 U.S.C.A. § 
7105(a), (c); 
38 C.F.R. §§ 20.200, 20.1103.

In January 2003, the RO received a statement from the 
appellant's representative indicating that the appellant 
sought review of the prior decisions and claiming that 
service connection for the Veteran's cause of death was 
warranted.  In a December 2003 decision, the RO granted 
service connection for the cause of the Veteran's death, 
effective from January 3, 2003, the date of receipt of the 
claim.  The appellant is challenging the effective date.

The effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the 
effective date based on the submission of new and material 
evidence received after a final disallowance of a claim is 
the date of receipt of a new claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).  Under VA 
laws and regulations, a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under laws administered by the VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under laws administered by the VA, from a claimant, 
his or her duly authorized representative, a member of 
Congress or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought. 38 
C.F.R. § 3.155(a). "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Based on this record, the Board finds that the RO was correct 
in assigning January 3, 2003, as the effective date for the 
grant of service connection for the cause of the Veteran's 
death.  That date represented the first request for the 
benefit following the final January 1999 decision that denied 
service connection for the Veteran's death. It is settled law 
that the effective date for the grant of service connection 
following a final decision is the date of the reopened claim. 
See Sears v. Principi, 
16 Vet. App. 244, 248 (2002) (the Court thus holds that the 
effective date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monthly benefits no earlier than the date that the claim for 
reopening was filed.)  The Court explained that the statutory 
framework did not allow an effective date back to the 
original claim as a possible effective date for an award of 
benefits that is predicated upon a reopened claim.

While the Board acknowledges the appellant's contentions to 
the effect that she feels the original denial of service 
connection was made in error, there is nothing of record to 
support that assertion.  The February 2009 rating decision 
denied that there was CUE in the original denial, and at this 
juncture, error in the original denial is not before the 
Board.

In summary, a formal or informal claim for service connection 
for the cause of the Veteran's death was not received between 
the January 1999 notification of the denial of the claim, and 
the request to reopen those claims received on January 3, 
2003.  Accordingly, the claim for an effective date prior to 
January 3, 2003, for the grant of service connection for the 
cause of the Veteran's death is not established.

Duties to Notify and Assist
The content requirements of a duty to notify letter have been 
fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b). The Board notes that the appellant's claim for an 
earlier effective date for the grant of service connection 
for the cause of the Veteran's death arise from her 
disagreement with the initial effective date set following 
the grants of service connection. The Courts have held that 
once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of this issue has been obtained.  The 
Veteran's service treatment records and post service 
treatment records have been obtained.  The inactive file 
required by prior Board remands is now associated with the 
claims folder.  There is no additional evidence that would 
assist in the determination as to whether an earlier 
effective date is warranted for service connection for the 
cause of the Veteran's death.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claims.  Therefore, no further assistance to the 
appellant with the development of evidence is required.


ORDER

Entitlement to an effective date prior to January 2, 2003, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


